DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been allowed.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-14) of 02/12/2021, amended claims filled on 02/12/2021 and closet prior art of record Hartmann (US20140303845A1), and further in view of Vazquez (US20190306149A1).
Hartmann discloses detecting objects (O) in the vehicle surroundings using data of a surroundings detection system, where a potential clear area is ascertained, and the objects over which the vehicle passes are reliably detected in clear area. The potential clear area is verified by additional vehicle or surroundings information.
In regards to claim 1, Hartmann either individually or in combination with other prior art fails to teach or render obvious receiving data, from an object sensor operatively coupled to an object, indicating the object sensor is within communication range of a vehicle sensor associated with a vehicle, wherein the vehicle is located within an environment having defined boundaries within a system; determining, using a distance calculation algorithm, a distance between the object sensor and the vehicle sensor; identifying a zone, from a plurality of zones defined around the vehicle sensor, wherein each of the plurality of zones are defined  based upon distances from the vehicle sensor, associated with the 
In regards to claim 11, Hartmann either individually or in combination with other prior art fails to teach or render obvious at least one object sensor, each object sensor operatively coupled to an object; at least one vehicle sensor, each vehicle sensor being associated with a vehicle; a processor operatively coupled to the at least one object sensor and the at least one vehicle sensor; a memory device that stores instructions executable by the processor to: receive data, from at least one of the at least one object sensors, indicating the at least one of the at least one object sensors is within communication range of the at least -4-Atty. Docket No. 968.003 one vehicle sensor, wherein the vehicle is located within an environment having defined boundaries within the system; determine, using a distance calculation algorithm, a distance between the at least one object sensor and the at least one vehicle sensor; identify a zone, from a plurality of zones defined around the vehicle sensor, wherein each of the plurality of zones are defined  based upon distances from the at least one vehicle sensor, associated with the determined distance between the at least one object sensor and the at least one vehicle sensor; and provide an output comprising an indication of the identified zone corresponding to a location of the at least one object sensor, wherein each of the plurality of zones is associated with an output indicative of the identified zone and is different between each of the plurality of zones, wherein the output being different between each of the plurality of zones comprises at least one of: a modification of an output provided within a different of the plurality of zones 
In regards to claim 20, Hartmann either individually or in combination with other prior art fails to teach or render obvious an object sensor operatively coupled to an object, indicating the object sensor is within communication range of a vehicle sensor associated with a vehicle, wherein the vehicle is located within an environment having defined boundaries within a system; code that determines, using a distance calculation algorithm, a distance between the object sensor and the vehicle sensor; code that identifies a zone, from a plurality of zones defined around the vehicle sensor, wherein each of the plurality of zones are defined  based upon distances from the vehicle sensor, associated with the determined distance between the object sensor and the vehicle sensor; and code that provides an output comprising an indication of the identified zone corresponding to a location of the object sensor, wherein each of the plurality of zones is associated with an output indicative of the identified zone and is different between each of the plurality of zones, wherein the output being different between each of the plurality of zones comprises at least one of: a modification of an -7-Atty. Docket No. 968.003 output provided within a different of the plurality of zones and a different modality of output as compared to an output provided within a different of the plurality of zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662